Citation Nr: 1604603	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits, specifically, the lump sum of special monthly compensation benefits granted in July 2014 but withheld because of a proposed finding of incompetency.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945, including service in World War II.  He died in September 2014.  The claimant is his son-in-law, seeking payment benefits withheld prior to his death, on behalf of his estate.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in March 2015 by the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a June 2014 rating decision, notification of which was provided to the Veteran and the Appellant in July 2014, the Veteran's claim for an early effective date for special monthly pension based on the need for aid and attendance was granted; however, the lump sum of retroactive benefits was withheld because of a simultaneous proposed finding that the Veteran was incompetent and that a fiduciary should be appointed.

2. The Veteran died in September 2014, prior to the appointment of a fiduciary and prior to the payment of the benefits awarded.

3. The Appellant is the Veteran's son-in-law and executor of his estate; he does not meet one of the categories eligible to receive payment of the accrued benefits which are owed, and payment of accrued benefits to the estate of the Veteran is not authorized by law.


CONCLUSION OF LAW

As the Appellant lacks legal entitlement to payment of accrued benefits and such benefits may not legally be paid to the Veteran's estate, the claim must be denied.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.59(a), 3.250, 3.1000, 3.1003 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this instance, it does not appear that the Pension Center provided the Appellant with the type of notice which would satisfy the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, because this matter hinges on an issue of law rather than fact, there is no resulting prejudice to the Appellant.  See 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3).

Accrued Benefits Claim

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121.  Accrued benefits are the monetary sums which the Veteran was legally entitled to receive from VA at the time of his death but were unpaid.  Upon the death of the Veteran, all benefits which are properly payable shall be paid to the Veteran's spouse, if living, then to the Veteran's children in equal shares, and then to the Veteran's dependent parents in equal shares.  38 U.S.C.A. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  

The definition of "children" in the context of 38 U.S.C.A. § 5121 is not the commonly understood or dictionary definition.  Rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).  

In this instance, the Veteran was awarded a lump sum of retroactive benefits in June 2014 because an earlier effective date was granted for the award of special monthly pension based on the need for aid and attendance.  However, in the same decision awarding these benefits, it was proposed that the Veteran be found incompetent to administer his own VA benefits and it was suggested that a fiduciary be appointed.  Sadly, the Veteran died in September 2014 before a fiduciary could be appointed or the withheld funds could be paid.  The Appellant filed this claim on behalf of the Veteran's estate, seeking the funds to which the Veteran was entitled at the time of his death.

It is undisputed that when he died the Veteran was owed the lump sum retroactive benefits which were withheld.  The question before the Board is whether those funds may now legally be paid to the Veteran's estate or to his survivors.  The record shows that the Veteran was 94 at the time of his death and his spouse had pre-deceased him, as did his parents.  The Appellant, who is the Veteran's son-in-law and executor of the estate, seeks the funds on behalf of the Veteran's six surviving children.

Unfortunately, the laws and regulations governing the payment of VA benefits use a specific definition of child or children which does not include the Veteran's children.  Rather, VA defines a "child" who may receive accrued benefits owed to a Veteran parent as one who is under age 18, was rendered permanently incapable of self-support prior to reaching age 18, or who is between ages 18 and 23 who is enrolled in school, to include higher education.  All of the Veteran's children here are over the age of 23 and were not rendered permanently incapable of self-support prior to the age of 18.  As such, they are not eligible to receive the accrued benefits which owed at the time of the Veteran's death.  Moreover, the Appellant is the Veteran's son-in-law and thus is neither his child nor unmarried and is likewise not eligible to receive the accrued benefits.

The Appellant filed his claim for the payment of the accrued benefits withheld from the Veteran's pension award on behalf of the Veteran's estate.  However, the law precludes payment of these benefits to the estate.  In Wilkes v. Principi, the United States Court of Appeals for Veterans Claims (Court) affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under this regulation because the estate does not fall within the class of individuals eligible to receive accrued benefits listed within it.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  The Court determined, in Wilkes, that the funds at issue in that case were accrued benefits under 38 U.S.C.A. § 5121 and noted that the legislative history of 38 U.S.C.A. §§ 5121 and 5122 reveal that Congress intended that payments directed to a payee after his or her death be payable under 38 U.S.C.A. § 5121 rather than under 38 U.S.C.A. § 5122.  Wilkes at 242.  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "A person may die before receiving his first payment under an approved award covering a retroactive period of entitlement. Such accrued amounts . . . are payable . . . in accordance with [the predecessor of 38 U.S.C.A. § 5121(a)] to the surviving spouse, child or children, dependent mother or father, or the person who bore the expenses of the last illness and burial." S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666. 

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor as listed under 38 U.S.C.A. § 5121.  The estate of a deceased Veteran does not fall within the class of individuals eligible to receive accrued benefits under 38 U.S.C.A. § 5122.  See Wilkes, supra.  Furthermore, the deceased Veteran's estate does not fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000(a)(1)-(4).  For these reasons, the Board finds that the Veteran's estate is not eligible to receive the accrued benefits under 38 U.S.C.A. § 5121.

The accrued benefits statute does allow for payment of funds as reimbursement for expenses related to the Veteran's last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The record shows that burial benefits for the Veteran were paid to the extent allowed under the law.  Also, the Appellant, on behalf of the Veteran's estate, was awarded $261.00 as reimbursement for final expenses of the Veteran.  As a result, there is no legal basis for the payment of the remainder of the accrued benefits in this case.

The Board has also considered the applicability of 38 C.F.R. § 3.1001, which allows for payment to the Veteran's children regardless of age or marital status, but notes that the benefits in question were not withheld based on the Veteran's hospitalization.  Rather they were withheld based on a proposed finding of incompetency.  As such, the accrued benefits do not fall within the domain of benefits payable to the Veteran's children under 38 U.S.C.A. § 3.1001.

In sum, while the lump sum benefits withheld from the Veteran in July 2014 are considered to be properly payable, neither the Appellant nor the estate is eligible to be paid such benefits under VA laws and regulations.  In addition, a review of the record shows that the Veteran's children are likewise not eligible to receive the accrued benefits.  The claim must be denied.


ORDER

The claim of entitlement to accrued benefits is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


